



EXHIBIT 10.3


EXECUTION VERSION




This AMENDMENT (this “Amendment”), dated as of February 26, 2016 and entered
into by and among Perrigo Finance Unlimited Company (formerly Perrigo Finance
PLC), a public unlimited company organized under the laws of Ireland (the
“Revolving Borrower”), Perrigo Company PLC, a public limited company organized
under the laws of Ireland (the “Company”), certain Lenders listed on the
signature pages hereto (the “Consenting Lenders”), and HSBC Bank USA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), amends that
certain Revolving Credit Agreement, dated as of December 9, 2015 (as amended,
restated, supplemented, waived or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”), by and among the Revolving Borrower,
the Company, the lenders party thereto, the Administrative Agent and the other
agents party thereto.
W I T N E S S E T H:
WHEREAS, the Revolving Borrower has requested that the Credit Agreement be
amended as set forth herein;
WHEREAS, by signing this Amendment, the Required Lenders have consented to this
Amendment and the amendments to the Credit Agreement described in Section 2
below;
NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
1.Defined Terms; References. Except as otherwise defined in this Amendment,
terms defined in the Credit Agreement are used herein (including the recitals
hereto) as defined therein. On and after the Amendment Effective Date (as
defined below), each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement
shall mean and be a reference to the Credit Agreement, as amended by this
Amendment.


2.Amendment. The Administrative Agent and each Consenting Lender (in the
aggregate representing Required Lenders) hereby consents to the following
amendments to the Credit Agreement:


(a) add the following definitions in alphabetical order to Section 1.01 thereof:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.





--------------------------------------------------------------------------------





“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b) amend and restate of the definition of “Alternate Base Rate” or “ABR” in
Section 1.01 thereof in its entirety as follows:
““Alternate Base Rate” or “ABR” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1% and (c) the Adjusted One Month LIBOR Rate. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted One Month LIBOR Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted One Month LIBOR Rate, respectively.”
(c) amend and restate clause (d) of the definition of “Defaulting Lender” in
Section 1.01 thereof (but, for the avoidance of doubt, not the proviso
immediately thereafter) in its entirety as follows:
“(d) has, or has a direct or indirect parent company that has, (i) become
insolvent or the subject of (x) a Bankruptcy Event or (y) a Bail-In Action, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity;”
(d) amend and restate the definition of “Federal Funds Effective Rate” in
Section 1.01 thereof in its entirety as follows:
““Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.”
(e) add the following Sections 2.04(d) and (e):
“(d)    Any Swingline Lender may be replaced at any time by written agreement
among the Revolving Borrower, the Administrative Agent, such Swingline Lender
and the successor Swingline Lender. The Administrative Agent shall notify the
Lenders of any such replacement of a Swingline Lender. At the time any such
replacement shall become effective, the Revolving Borrower shall pay all unpaid
interest accrued for the account of the replaced Swingline Lender pursuant to
Section 2.12(a). From and after the effective date of any such replacement, (x)
the successor Swingline Lender shall have all the rights and obligations of the
replaced Swingline Lender under this Agreement with respect to Swingline Loans
made thereafter and (y) references herein to the term “Swingline Lender” shall
be deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders,





--------------------------------------------------------------------------------





as the context shall require. After the replacement of the Swingline Lender
hereunder, the replaced Swingline Lender shall remain a party hereto and shall
continue to have all the rights and obligations of the Swingline Lender under
this Agreement with respect to Swingline Loans made by it prior to its
replacement, but shall not be required to make additional Swingline Loans.
(e)    Subject to the appointment and acceptance of a successor Swingline
Lender, any Swingline Lender may resign as a Swingline Lender at any time upon
thirty days’ prior written notice to the Administrative Agent, the Revolving
Borrower and the Lenders, in which case, such Swingline Lender shall be replaced
in accordance with Section 2.04(d) above.”
(f) add the following at the end of Section 2.05(i) thereof:
Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Revolving Borrower and the
Lenders, in which case, such Issuing Bank shall be replaced in accordance with
this Section 2.05(i).
(g) add the following to the end of Section 2.20(c)(i):
“provided, that subject to Section 9.18, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation;”
(h) add the following Section 3.14:
“SECTION 3.14 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.”
(i) amend and restate the final paragraph of Section 6.10 thereof in its
entirety as follows:
“On and at any time after the Effective Date, (i) beginning with the Fiscal
Quarter ended on or about December 31, 2015, the Company will not permit the
Leverage Ratio to exceed 4.50 to 1.0 as of the last day of any such Fiscal
Quarter of the Company, (ii) beginning with the Fiscal Quarter ended on or about
March 31, 2016, the Company will not permit the Leverage Ratio to exceed 4.75 to
1.0 as of the last day of any such Fiscal Quarter of the Company, (iii)
beginning with the Fiscal Quarter ended on or about September 30, 2016, the
Company will not permit the Leverage Ratio to exceed 4.50 to 1.0 as of the last
day of any such Fiscal Quarter of the Company, (iv) beginning with the Fiscal
Quarter ended on or about March 31, 2017, the Company will not permit the
Leverage Ratio to exceed 4.0 to 1.0 as of the last day of any such Fiscal
Quarter of the Company, and (v) beginning with the Fiscal Quarter ended on or
about June 30, 2017, the Company will not permit the Leverage Ratio to exceed
3.50 to 1.0 as of the last day of any such Fiscal Quarter of the Company;
provided that with respect to clause (v), during the four Fiscal Quarters after
a Fiscal Quarter in which a Qualified Acquisition has occurred, such limit will
be increased so that the Company will not permit the Leverage Ratio to exceed
4.0 to 1.0 as of the last day of any such Fiscal Quarter of the Company.”


(j) add the following Section 9.18:
        
“SECTION 9.18. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or Issuing Bank that is an
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or Issuing Bank that is an EEA Financial Institution; and





--------------------------------------------------------------------------------







(b)the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”


3.Representations and Warranties; Loan Document. Each of the Revolving Borrower
and the Company hereby represents and warrants that as of the date hereof (a)
the representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect is true and correct in all respects) on and
as of such date, with the same effect as if made on and as of such date (other
than those representations and warranties that by their terms expressly relate
to an earlier date, in which case such representations and warranties were true
and correct in all material respects as of such earlier date) and (b) no Default
or Event of Default has occurred and is continuing. This Amendment is a “Loan
Document,” as defined in the Credit Agreement.


4.Conditions. The amendments contained in Section 2 of this Amendment shall
become effective on the date (the “Amendment Effective Date”) on which each of
the following conditions shall have been satisfied:


(a)The Administrative Agent shall have received counterparts of this Amendment
duly executed and delivered by the Revolving Borrower, the Company, Consenting
Lenders constituting the Required Lenders and the Administrative Agent.
(b)The representations and warranties of each Loan Party set forth in Section 3
above are true and correct on and as of the Amendment Effective Date.


(c)The Revolving Borrower shall have paid all fees required to be paid on the
Amendment Effective Date (including the Consent Fees (as defined below)) and all
expenses for which invoices have been presented on or prior to the Amendment
Effective Date, including reasonable legal fees and disbursements of counsel to
the Administrative Agent and the Lenders.


5.Consent Fees. The Revolving Borrower agrees to pay, or cause to be paid, to
the Administrative Agent, for the account of each Consenting Lender, a consent
fee equal to 0.025% of the sum of (i) the aggregate amount of the Revolving
Credit Exposure of such Lender and (ii) the aggregate amount of unused
Commitments of such Lender under the Credit Agreement (the “Consent Fees”).


6.Continuing Effect; No Other Amendments; Reaffirmation. Except as expressly
provided herein, all of the terms and provisions of the Credit Agreement are and
shall remain in full force and effect. The amendments provided for herein are
limited to the specific subsections of the Credit Agreement specified herein and
shall not constitute an amendment of, or an indication of the Administrative
Agent’s or the Lenders’ willingness to amend any other provisions of the Credit
Agreement. Each of the Revolving Borrower and the Company hereby acknowledges
and agrees that, after giving effect to this Amendment, except as expressly set
forth in this Amendment, all of its respective obligations and liabilities under
the Loan Documents (including, without limitation, the Guaranty executed by the
Company) to which it is a party are reaffirmed, and remain in full force and
effect. The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.
  
7.Expenses. The Revolving Borrower agrees to pay and reimburse the
Administrative Agent for all its reasonable costs and out-of-pocket expenses
incurred in connection with the preparation and delivery of this Amendment,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent.







--------------------------------------------------------------------------------





8.Headings. Section headings herein and in the Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Amendment or any Loan Document.


9.Counterparts. This Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Amendment by email or facsimile transmission or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.


10.GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. SECTIONS 9.09 AND 9.10 OF THE
CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN MUTATIS MUTANDIS.


[remainder of page intentionally left blank]
[





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
PERRIGO FINANCE UNLIMITED COMPANY, as the Revolving Borrower
By:
 
/s/ Louis K. Cherico
 
Name: Louis K. Cherico
 
Title: Treasurer





Perrigo Company PLC, as the Company
By:
 
/s/ Judy L. Brown
 
Name: Judy L. Brown
 
Title: Chief Financial Officer













































































[Perrigo HSBC Revolver Amendment]





--------------------------------------------------------------------------------





HSBC BANK USA, N.A.,
as a Lender and as Administrative Agent
By:
 
/s/ Andrew Bicker
 
Name: Andrew Bicker
 
Title: Senior Vice President



































































































[Perrigo HSBC Revolver Amendment]





--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Lender
By:
 
/s/ Joseph L. Corah
 
Name: Joseph L. Corah
 
Title: Director







































































































[Perrigo HSBC Revolver Amendment]





--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A., as Lender
By:
 
/s/ Alice Lee
 
Name: Alice Lee
 
Title: Authorized Signatory







































































































[Perrigo HSBC Revolver Amendment]



